1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                 SOUTHERN DISTRICT OF CALIFORNIA

10
                                                             Case No.: 19cv1127-JM(BLM)
11   STEPHANIE TERESE SOLDWISCH,

12                                          Plaintiff,       ORDER SETTING BRIEFING SCHEDULE
                                                             AND HEARING DATE ON MERITS
13   v.                                                      BRIEFING
14   ANDREW SAUL, Commissioner of the Social
     Security Administration,
15
                                         Defendant.
16

17

18

19          On June 17, 2019, Plaintiff filed a complaint in this matter seeking judicial review of the

20   denial of her application for social security benefits. ECF No. 1. Defendant’s administrative

21   record was filed on September 3, 2019. ECF No. 8; see also General Order No. 706 (explaining

22   that the administrative record “will suffice as the [Defendant’s] answer to the complaint”).

23          Pursuant to Rule 16.1(e)(3) of the Local Rules, an Early Neutral Evaluation and Case

24   Management Conference are not required to be held in this case. Accordingly, this Court sets

25   the following briefing schedule and hearing date for Plaintiff’s merits brief:

26          1.     Plaintiff must file her merits brief on or before October 4, 2019.

27          2.     Defendant must file any opposition in response to Plaintiff’s merits brief on or

28   before November 1, 2019.

                                                         1
                                                                                        19cv1127-JM(BLM)
1          3.     Plaintiff must file any reply in response to Defendant’s opposition by November

2    22, 2019.

3          4.     A hearing date of December 2, 2019 at 10:00 a.m. is assigned. Unless the

4    Court directs otherwise in advance, pursuant to Local Rule 7.1(d)(1), the matter will be resolved

5    without oral argument and no personal appearances on the December 2, 2019 hearing date

6    should be made.

7          IT IS SO ORDERED.

8    Dated: 9/6/2019

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    2
                                                                                     19cv1127-JM(BLM)
